Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              May 10, 2017

The Court of Appeals hereby passes the following order:

A17A0857. ROBUSTO v. THE STATE.

      Following careful consideration of this case, including a thorough review of
the complete record on appeal, we have determined that Nicholas Robusto’s
application for interlocutory appeal was improvidently granted. Accordingly, the
order granting the application is VACATED, and this appeal is DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/10/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.